IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


PENNYMAC LOAN SERVICES, LLC,

             Appellant,

 v.                                                 Case No. 5D16-3155

SANDRA FRANCIS,

             Appellee.

________________________________/

Opinion filed December 22, 2017

Appeal from the Circuit Court
for Brevard County,
Charles M. Holcomb, Judge.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, William P. Heller, of Akerman
LLP, Fort Lauderdale, Eric M. Levine and
Adam G. Schwartz, Akerman LLP, West
Palm Beach, for Appellant.

Mark P. Stopa, of Stopa Law Firm, Tampa,
and Richard Shuster, of Shuster & Saben,
LLC, Satellite Beach, for Appellee.


PER CURIAM.

      We affirm the trial court’s involuntary dismissal of this mortgage foreclosure

complaint. See DeLong v. Lakeview Loan Servicing, LLC, 222 So. 3d 662, 663 (Fla. 5th

DCA 2017) (holding that Department of Veterans Affairs regulations included in a
promissory note and mortgage are conditions precedent to foreclosure) (citing Palma v.

JPMorgan Chase Bank, 208 So. 3d 771, 775 (Fla. 5th DCA 2016)).


      AFFIRMED.

SAWAYA, ORFINGER and WALLIS, JJ., concur.




                                          2